Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 06/28/2019. Claims 1, 22 and 43 are independent claims. Claims 1-63 have been examined and rejected in the current patent application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 22, 24, 28, 43, 45 and 49 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Jaech et al. (US 2018/0349477 A1, hereinafter Jaech). 
Regarding independent claim(s) 1, Jaech discloses an apparatus comprising: a generator to generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the object (Jaech discloses a three-dimensional tensor, referred to as a Match-Tensor, by taking an element-wise product of the query match matrix and the document match-matrix. A three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores. The social-networking system may generate a query match matrix for the search query. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. A social-networking system 160, a client system 130, or a third-party system 170 may access the social graph 200 and related social-graph information for suitable applications. The nodes and edges of the social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of the social graph. The social-networking system 160 may create a user node 202 corresponding to the user, and store the user node 202 in one or more data stores. An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. The value of an element (i, h, j) of the Match-Tensor. The social graph 200 may include multiple nodes-which may include multiple user nodes 202 or multiple concept nodes 204 and multiple edges 206 connecting the nodes, (see Jaech: Para. 0030-0043, 0052-0063, 0074, 0126-0128 and FIG. 2-5). This reads on the claim concept of a generator to generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the object); 
(Jaech discloses social-graph analysis views social relationships in terms of network theory consisting of nodes and edges. Each server 162 may be a unitary server or a distributed server spanning multiple computers or multiple datacenters. Servers 162 may be of various types, such as, for example and without limitation, web server, news server, mail server, message server, advertising server, file server, application server, exchange server and database for performing functions or processes. Session is a state of information exchange. A session represents the connection between an application and the relational database that stores its persistent objects. A three-dimensional tensor, referred to as a Match-Tensor, by taking an element-wise product of the query match matrix and the document match-matrix. A three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores. The social-networking system may generate a query match matrix for the search query. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. The social-networking system may compute a relevance score of a document for a given query based on a Deep Neural Network (DNN) architecture. The relevance score may indicate a degree of relevance of the document for the given query with a real number between O and 1. By providing suggested structured queries in response to a user's text query, the social-networking system 160 may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements. Structured queries may allow a querying user to search for content that is connected to particular users or concepts in the social graph 200 by particular edge-types. The social-networking system 160 may append the generated exact-match channel to the Match-Tensor. An entry at position (I,j) of the exact-match channel may be set to a non-zero value if an i-th term in the search query is an exact match to a j-th term in the text of the object and may be set to a zero value, (see Jaech: Para. 0027-0035, 0044, 0048-0050, 0056-0065, 0070-0077 and 0126-0128). This reads on the claim concept of an importance adaptation analyzer to generate a session importance tensor based on the global importance tensor and a user query; and a user interface to provide a suggested query to a user based on the session importance tensor).  
Regarding dependent claim(s) 2, Jaech discloses the apparatus as in claim 1. Jaech further discloses wherein the importance values in the global importance tensor are based on at least one of a number of each different type of object in the knowledge graph, a number of each different type of connection in the knowledge graph, an average number of the connections associated with each different type of object, or a standard deviation of a number of the connections associated with ones of the objects corresponding to each different type of object (jaech discloses Session is a state of information exchange. A session represents the connection between an application and the relational database that stores its persistent objects. A three-dimensional tensor, referred to as a Match-Tensor, by taking an element-wise product of the query match matrix and the document match-matrix. A three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores. The social-networking system may generate a query match matrix for the search query. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. A social graph may include multiple nodes-which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)-and multiple edges connecting the nodes. The social-networking system 160 and then add connections (e.g., relationships) to a number of other users of the social-networking system 160 whom they want to be connected to. A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. The social-networking system may generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user. The social-networking system may identify a plurality of objects matching the search query. The nodes and edges of the social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). A user node 202 may be associated with one or more data objects corresponding to information associated with a user. The social-networking system 160 may, for each candidate object, generate a reconstructed embedding for the candidate object by taking an average of the term embeddings in the object match-matrix, (see 0028-0036, 0044, 0048-0050, 0056-0065, 0070-0077, 0126-0128 and FIG. 7-11). This reads on the claim concept of wherein the importance values in the global importance tensor are based on at least one of a number of each different type of object in the knowledge graph, a number of each different type of connection in the knowledge graph, an average number of the connections associated with each different type of object, or a standard deviation of a number of the connections associated with ones of the objects corresponding to each different type of object). 
 	Regarding dependent claim(s) 3, Jaech discloses the apparatus as in claim 1. Jaech further discloses wherein the importance tensor generator is to: calculate a first weight for a first one of the objects; calculate a second weight for a second one of the objects; calculate a third weight for a first one of the connections between the first and second objects; and calculate a first one of the importance values in the global importance tensor by multiplying the first, second, and third weights (Jaech discloses a match-matrix may comprise a series of term embeddings, where each term embedding may represent the corresponding term in an n-dimensional embedding space. A first dimension of the tensor 403 may correspond to the query terms in the search query, a second dimension of the tensor
403 may correspond to terms appearing in the text content of the object, and a third dimension of the tensor 403 may correspond to the predetermined number of match channels, each match channel may calculate a weighted match similarity between the query and the object text, where the weighting for each channel is based on state-specific signals of the query and object text. The social-networking system 160 may compute, for each identified object, a relevance score based on the tensor for the identified object, wherein the relevance score represents a degree of relevance between the search query and the object. A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. A social graph may include multiple nodes-which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)-and multiple edges connecting the nodes, (see Jaech: Para. 0061-0070, 0074-0087, 0089-0094 and FIG. 4 & 5). This reads on the claim concept of wherein the importance tensor generator is to: calculate a first weight for a first one of the objects; calculate a second weight for a second one of the objects; calculate a third weight for a first one of the connections between the first and second objects; and calculate a first one of the importance values in the global importance tensor by multiplying the first, second, and third weights). 
	Regarding dependent claim(s) 4, Jaech discloses the apparatus as in claim 3. Jaech further discloses wherein the first object corresponds to a first object type, the importance tensor generator to calculate the first weight by: calculating a first number of the objects in the knowledge graph corresponding to the first object type; calculating an average number of the connections associated with each of the objects in the knowledge graph corresponding to the first object type; and calculating a standard deviation of a number of the connections associated with each of the objects corresponding to the first object type (Jaech discloses  the social-networking system may produce a three-dimensional tensor, referred to as a Match-Tensor by taking an element-wise product of the query match matrix and the document match-matrix. The social-networking system may produce a 4-by-m-by-k Match-Tensor for the query and the article by taking an element-wise product of the query match-matrix and the article match-matrix. Each match channel may calculate a weighted match similarity between the query and the object text, where the weighting for each channel is based on state-specific signals of the query and object text. First dimension of the tensor 403 may correspond to the query terms in the search query, a second dimension of the tensor 403 may correspond to terms appearing in the text content of the object, and a third dimension of the tensor 403 may correspond to the predetermined number of match channels. Social-networking system 160 may compute, for each identified object, a relevance score based on the tensor for the identified object, wherein the relevance score represents a degree of relevance between the search query and the object. The social-networking system
160 may generate a reconstructed embedding for the search query by taking an average of the term embeddings in the search match-matrix. The standard deviation is the average amount of variability in your data set. It is a measure of the average distance between the values of the data in the set and the mean, (see Jaech: Para. 0048-0060, 0061-0070, 0072-0087 and FIG. 1-11). This reads on the claim concept of wherein the first object corresponds to a first object type, the importance tensor generator to calculate the first weight by: calculating a first number of the objects in the knowledge graph corresponding to the first object type; calculating an average number of the connections associated with each of the objects in the knowledge graph corresponding to the first object type; and calculating a standard deviation of a number of the connections associated with each of the objects corresponding to the first object type). 
	Regarding dependent claim(s) 7, Jaech discloses the apparatus as in claim 1. Jaech further discloses wherein the user query is a first user query and the suggested query is a first suggested query, the importance adaptation analyzer to modify the session importance tensor based on a second user query, the user interface to provide a second suggested query to the user based on the modified session importance tensor (Jaech discloses a social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, which is a group of users (first and second) is to set up ability to communicate and interact with other users for e.g. wall posts, photo sharing, event organization, messaging, games, or advertisements. A social-networking system 160, or a third-party system 170 to manage, retrieve, modify, add, or delete, the information stored in data store. The model to learn interactions among the representations to users.  The training and validation sets were used to train the models and perform. Match-Tensor architecture may be used for the search task in the online social network and relations across a query or document. A search-results interface, a user interface/view state of a native application associated with the online social network. The system providing suggested structured queries in response to a user's text query, the social-networking system may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements. Structured queries may allow a querying user to search for content that is connected to particular users or concepts in the social graph 200 by particular edge-types.  The social-networking system 160 is suggesting the keywords which are modifications of the ambiguous n-gram, the suggestions may be generated from a variety of keyword generators, (see Jaech: Para. 0027-0035, 0048-0050, 0056-0063 and 0093-0103). This reads on the claim concept of wherein the user query is a first user query and the suggested query is a first suggested query, the importance adaptation analyzer to modify the session importance tensor based on a second user query, the user interface to provide a second suggested query to the user based on the modified session importance tensor). 
	  Regarding dependent claim(s) 8, Jaech discloses the apparatus as in claim 1. Jaech further discloses wherein the importance adaptation analyzer is to generate the session importance tensor by: defining the session importance tensor as corresponding to the global importance tensor; calculating a loss function for the session importance tensor based on ones of the objects and associated ones of the connections identified in the user query; and updating the session importance tensor by the negative gradient of the loss function (Jaech discloses social-graph analysis views social relationships in terms of network theory consisting of nodes and edges. The Match-Tensor architecture may help address this problem of mismatch between query intent and retrieved results. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. To evaluate the sensitivity of the model performance to the amount of training data, for each of the NN architectures we sub-sampled the training set, retrained models/update (keeping the hyper parameters fixed), and computed the test-loss. The test loss of each model as a function of its final accuracy. The method to calculate the loss is called Loss Function, (see Jaech: Para. 0027-0035, 0048-0050, 0056-0063, 0093-0103 and 0120). This reads on the claim concept of wherein the importance adaptation analyzer is to generate the session importance tensor by: defining the session importance tensor as corresponding to the global importance tensor; calculating a loss function for the session importance tensor based on ones of the objects and associated ones of the connections identified in the user query; and updating the session importance tensor by the negative gradient of the loss function). 
Regarding independent claim(s) 22, Jaech discloses a non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects (Jaech discloses a computer-readable non-transitory storage medium or media may include one or more semiconductor based or other integrated circuits. A three-dimensional tensor, referred to as a Match-Tensor, by taking an element-wise product of the query match matrix and the document match-matrix. A three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores. The social-networking system may generate a query match matrix for the search query. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. A social-networking system 160, a client system 130, or a third-party system 170 may access the social graph 200 and related social-graph information for suitable applications. The nodes and edges of the social graph 200 may be stored as data objects, for example, in a data store (such as a social-graph database). Such a data store may include one or more searchable or queryable indexes of nodes or edges of the social graph. The social-networking system 160 may create a user node 202 corresponding to the user, and store the user node 202 in one or more data stores. An object is a region of storage that contains a value or group of values. Each value can be accessed using its identifier or a more complex expression that refers to the object. The value of an element (i, h, j) of the Match-Tensor. The social graph 200 may include multiple nodes-which may include multiple user nodes 202 or multiple concept nodes 204 and multiple edges 206 connecting the nodes, (see Jaech: Para. 0030-0043, 0052-0063, 0074, 0126-0128 and FIG. 2-5). This reads on the claim concept of a non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: generate a global importance tensor, the global importance tensor based on a knowledge graph representative of information stored in a database, the knowledge graph including objects and connections between the objects, the global importance tensor including importance values for different types of the connections between the objects);
generate a session importance tensor based on the global importance tensor and a user query; and provide a suggested query to a user based on the session importance tensor (Jaech discloses social-graph analysis views social relationships in terms of network theory consisting of nodes and edges. Each server 162 may be a unitary server or a distributed server spanning multiple computers or multiple datacenters. Servers 162 may be of various types, such as, for example and without limitation, web server, news server, mail server, message server, advertising server, file server, application server, exchange server and database for performing functions or processes. Session is a state of information exchange. A session represents the connection between an application and the relational database that stores its persistent objects. A three-dimensional tensor, referred to as a Match-Tensor, by taking an element-wise product of the query match matrix and the document match-matrix. A three-dimensional tensor for the identified object, computing, for each identified object, a relevance score based on the tensor for the identified object, ranking the identified objects based on their respective relevance scores. The social-networking system may generate a query match matrix for the search query. That tensors are a generalization of matrices and are represented using n-dimensional or multidimensional arrays. For example, a Global System for Mobile Communications (GSM) network), or other suitable wireless network or a combination of two or more of these. Computer system 1200 may include any suitable communication interface 810 for any of these networks, where appropriate. Social networking (global) is the use of Internet-based social media sites to stay connected with friends, family, colleagues, customers, or clients. The social-networking system may compute a relevance score of a document for a given query based on a Deep Neural Network (DNN) architecture. The relevance score may indicate a degree of relevance of the document for the given query with a real number between O and 1. By providing suggested structured queries in response to a user's text query, the social-networking system 160 may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements. Structured queries may allow a querying user to search for content that is connected to particular users or concepts in the social graph 200 by particular edge-types. The social-networking system 160 may append the generated exact-match channel to the Match-Tensor. An entry at position (I,j) of the exact-match channel may be set to a non-zero value if an i-th term in the search query is an exact match to a j-th term in the text of the object and may be set to a zero value, (see Jaech: Para. 0027-0035, 0044, 0048-0050, 0056-0065, 0070-0077 and 0126-0128). This reads on the claim concept of   generate a session importance tensor based on the global importance tensor and a user query; and provide a suggested query to a user based on the session importance tensor).
	Regarding claim 24, (drawn computer readable medium): claim 24 is computer readable medium claims respectively that correspond to apparatus of claim 3. Therefore, 24 is rejected for at least the same reasons as the apparatus of 3.
	Regarding claim 28, (drawn computer readable medium): claim 28 is computer readable medium claims respectively that correspond to apparatus of claim 7. Therefore, 28 is rejected for at least the same reasons as the apparatus of 7.
	Regarding claim 43, (drawn method): claim 43 is method claims respectively that correspond to apparatus of claim 1. Therefore, 43 is rejected for at least the same reasons as the apparatus of 1. 
	Regarding claim 45, (drawn method): claim 45 is method claims respectively that correspond to apparatus of claim 3. Therefore, 45 is rejected for at least the same reasons as the apparatus of 3. 
	Regarding claim 49, (drawn method): claim 49 is method claims respectively that correspond to apparatus of claim 7. Therefore, 49 is rejected for at least the same reasons as the apparatus of 7. 
	                                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Rennison (US 7,827,125 B1, hereinafter Rennison).  
Regarding dependent claim(s) 5, Jaech disclose the system as in claim 4. However, Jaech does not appear to specifically disclose wherein the importance tensor generator is to calculate the first weight by: normalizing the first number relative to a total number of the objects in the knowledge graph; and normalizing the average number relative to numbers of connections associated with individual ones of the objects corresponding to the first object type; and normalizing the standard deviation relative to standard deviations of numbers of the connections associated with ones of the objects corresponding to other types of objects different than the first object type.
In the same field of endeavor, Rennison discloses wherein the importance tensor generator is to calculate the first weight by: normalizing the first number relative to a total number of the objects in the knowledge graph; and normalizing the average number relative to numbers of connections associated with individual ones of the objects corresponding to the first object type; and normalizing the standard deviation relative to standard deviations of numbers of the connections associated with ones of the objects corresponding to other types of objects different than the first object type (Rennison discloses  the system can normalize documents or information objects into a canonical meta representation including concepts and a graph of relationships between concepts (e.g., a knowledge base). The system can normalize a query input into the same knowledge base and use the knowledge base to find and rank matching items. Tensors are a type of data structure used in linear algebra, and like vectors. Scalar (where the value is a fixed value), geometric mean, average, median, max, or min. A weight of 1.0 is assigned to each of the skills present on the resume. A similarity measure between 0.0 and 1.0 by computing the normalized dot product of a basis vector B and target vector T. Mean’s scalars and vectors are the special cases of tensor quantities. Scalar is a tensor of rank 0 and vector is a tensor of rank 1. The system provided for the Search Criteria Value, whose partial scores can be combined together to produce a single partial score using one of the following methods: 1) weighted average, 2) average, 3) geometric mean, 4) weighted geometric mean, or 5) product of the partial scores. After there are a certain number of samples it is possible to compute a (geometric) mean and standard deviation. If the standard deviation is very high, then it means that there is not much consistency between the feedback samples, and hence the "confidence" is not very high that the feedback has much meaning. This process may involve using several different text fields to determine a connection between a document element and a concept in a Knowledge Base. A search system should be able to figure out the relative importance of all the search criteria, and personalize the importance of criteria for different individuals, (see Rennison: Col. 48 line 1-67, Col. 49 line 1-67, Col. 55 line 1-67, Col. 56 line 1-67, Col. 59 line 1-67 and FIG. 11-16). This reads on the claim concept of  wherein the importance tensor generator is to calculate the first weight by: normalizing the first number relative to a total number of the objects in the knowledge graph; and normalizing the average number relative to numbers of connections associated with individual ones of the objects corresponding to the first object type; and normalizing the standard deviation relative to standard deviations of numbers of the connections associated with ones of the objects corresponding to other types of objects different than the first object type). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated normalized into the knowledge base as a set, as disclosed by Rennison, since both of these mechanisms are directed to tensors are a type of data structure used in linear algebra, and like vectors and matrices, you can calculate arithmetic operations with tensors. That tensors are a generalization of matrices and are represented using n-dimensional arrays. A tensor is a generalization of vectors and matrices and is easily understood as a multidimensional array. Like vectors and matrices, tensors can be represented in using the N-dimensional array (ndarray). The inputs, outputs, and transformations within neural networks are all represented using tensors, and as a result, neural network programming utilizes tensors heavily. The concept of a tensor is a mathematical generalization of other more specific concepts. The first group of three terms (number, array, 2d-array) are terms that are typically used in computer science, while the second group (scalar, vector, matrix) are terms that are typically used in mathematics. Unit of dimensionality described within tensor is called rank. It identifies the number of dimensions of the tensor. A rank of a tensor can be described as the order or n-dimensions of a tensor defined. The number of rows and columns together define the shape of Tensor. It is a term and set of techniques known in machine learning in the training and operation of deep learning models can be described in terms of tensors. A tensor is the primary data structure used by neural networks. The concept of a tensor is a mathematical generalization of other more specific concepts. Tensors are a more generalized representation of vectors interacting in higher dimensions. They have two parameters called dimensions and rank. The dimension is three and rank is two. So the tensor needs dimension power rank elements to represent. A Tensor is a mathematical object similar to, but more general than, a vector and often represented by an array of components that describe functions relevant to coordinates of a space. Put simply, a Tensor is an array of numbers that transform according to certain rules under a change of coordinates. A Tensor can be defined as a single point, a collection of isolated points, or it may be defined as a continuum of points in which elements of the tensor are functions of position, and the Tensor forms what is known as a Tensor field. This means that rather than being represented by a single point, the tensor is defined at multiple points together in a space. Tensors come in varying forms and levels of complexity defined by their related order. For example, a Tensor of order zero, often represented as a single number, is called a scalar. In short, a scalar is the value of an object as a function of a position, because scalars continuously vary from point-to-point within the scalar field. A Tensor of order one is known as a vector, often defined in a three-dimensional space with three numbers/functions of position. A vector consists of magnitude (length) and direction, meaning that it cannot be represented by a single number like a scalar. A Tensor of order two is called a matrix. Matrices are used to represent characteristics of an object that often is affected by multiple factors or forces. For example, the forces upon a gyroscope are the direction of spin (a vector) and an applied force or torque. The goal of normalization is to change the values of numeric columns in the dataset to a common scale, without distorting differences in the ranges of values. Database normalization is the process of structuring a relational database in accordance with a series of so-called normal forms in order to reduce data redundancy and improve data integrity. In simpler terms, normalization makes sure that all of your data looks and reads the same way across all records. Incorporating the teachings of Rennison into Jaech would produce the system can learn user preferences to construct one or more profiles for producing personalized search results, as disclosed by Rennison, (see Abstract). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Pyati (US 2019/0311301 A1, hereinafter Pyati).  
Regarding dependent claim(s) 6, Jaech disclose the system as in claim 3. However, Jaech does not appear to specifically disclose wherein the first connection corresponds to a first connection type, the importance tensor generator to calculate the third weight by: calculating a number of the connections in the knowledge graph corresponding to the first connection type; and normalizing the number relative to a total number of the connections in the knowledge graph. 
In the same field of endeavor, Pyati discloses wherein the first connection corresponds to a first connection type, the importance tensor generator to calculate the third weight by: calculating a number of the connections in the knowledge graph corresponding to the first connection type; and normalizing the number relative to a total number of the connections in the knowledge graph (Pyati discloses the rate of data generation and collection is rapidly accelerating, driven by technological advances in computing infrastructure (e.g., processing, memory, storage, and networking resources) that provide for seemingly limitless capture and storage of data and the proliferation of new sources of data ( e.g., mobile devices, digital cameras, social or content sharing networks, etc.) Hierarchical clustering methods sort data into a hierarchical structure (e.g., tree, weighted graph, etc.) based on a similarity measure. A graph consists of a set of objects, called nodes, with certain pairs of these objects connected by links called edges. Where C is the covariance matrix of the feature vectors v and vectors that list all the feature values. Computes matrices in which each matrix element represents the strength of association between a word represented by a row and a word represented by a column. Feature vector builder 118 can implement early fusion or late fusion. In early fusion, feature values may be concatenated to form a vector, array, list, matrix, or similar data structure, which is tensors are a type of data structure used in linear algebra, and like vectors and matrices. That tensors are a generalization of matrices and are represented using n-dimensional arrays. Given a data set comprising examples within a class and not within the class and weights based on the difficulty of classifying. The user preferences may be explicit, and a user can set specific objectives, rank objectives by order of preference, or designate weights among multiple objectives.  Weights can be user-specified or automatically obtained, such as via silhouette scores. A silhouette score is a measure of how similar an object is to its own cluster or class compared to other clusters or other classes. Vector is the similarity between a pair of item listings along one domain, and a final evaluation may be based on averaging, weighted averaging, or percentiling/binning (calculating a number of the connections in the knowledge graph corresponding to the first connection type). The measures similarity based on the number of hits returned by a search engine for a pair of words individually and the number of hits for the combination of the pair (normalizing the number relative to a total number of the connections in the knowledge graph). A node having the minimum average length of the shortest path between the node and all other nodes of the graph. A graph is called connected if given any two vertices, there is a path from to, (see Pyati: Para. 0021, 0022, 0024-0038, 0043-0045, 0062, 0063, 0071, 0079, 0080 and FIG. 2). This reads on the claim concept of wherein the first connection corresponds to a first connection type, the importance tensor generator to calculate the third weight by: calculating a number of the connections in the knowledge graph corresponding to the first connection type; and normalizing the number relative to a total number of the connections in the knowledge graph). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated dynamically generated to calculate the third weight, as disclosed by Pyati, since both of these mechanisms are directed to the concept of a tensor is a mathematical generalization of other more specific concepts. Tensors are a more generalized representation of vectors interacting in higher dimensions. They have two parameters called dimensions and rank. The dimension is three and rank is two. So the tensor needs dimension power rank elements to represent. A Tensor is a mathematical object similar to, but more general than, a vector and often represented by an array of components that describe functions relevant to coordinates of a space. Put simply, a Tensor is an array of numbers that transform according to certain rules under a change of coordinates. A Tensor can be defined as a single point, a collection of isolated points, or it may be defined as a continuum of points in which elements of the tensor are functions of position, and the Tensor forms what is known as a Tensor field. This means that rather than being represented by a single point, the tensor is defined at multiple points together in a space. Tensors come in varying forms and levels of complexity defined by their related order. For example, a Tensor of order zero, often represented as a single number, is called a scalar. In short, a scalar is the value of an object as a function of a position, because scalars continuously vary from point-to-point within the scalar field. A Tensor of order one is known as a vector, often defined in a three-dimensional space with three numbers/functions of position. A vector consists of magnitude (length) and direction, meaning that it cannot be represented by a single number like a scalar. A Tensor of order two is called a matrix. Matrices are used to represent characteristics of an object that often is affected by multiple factors or forces. A graph consists of a set of objects, called nodes, with certain pairs of these objects connected by links called edges. A graph is called connected if given any two vertices, there is a path from to. The following graph (Assume that there is an edge from to. . .) is a connected graph. Because any two points that you select there is path from one to another. Given a graph with n vertices, prove that if the degree of each vertex is at least (n−1)/2 then the graph is connected. The distance between two vertices in a graph is the length of the shortest path between them. The diameter of a graph is the distance between the two vertices that are farthest apart. A connected component or simply component of an undirected graph is a subgraph in which each pair of nodes is connected with each other via a path. A set of nodes forms a connected component in an undirected graph if any node from the set of nodes can reach any other node by traversing edges. A weighted graph is a graph in which each branch is given a numerical weight. A weighted graph is therefore a special type of labeled graph in which the labels are numbers (which are usually taken to be positive). Directed graphs where the edges have arrows that show path direction. Undirected graphs where edges are bi-directional and have no arrows. The weight may be a measure of the length of a route, the capacity of a line, the energy required to move between locations along a route, etc. Given a weighted graph, and a designated node S, we would like to find a path of least total weight from S to each of the other vertices in the graph. Incorporating the teachings of Pyati into Jaech would produce an analyzer previous related item listings. The system can process the attributes and associated values of the new listing and previous listings to extract features and associated values. The system can apply the features of previous listings to machine learning algorithms to generate a machine learning model directed towards a target objective, as disclosed by Pyati, (see Abstract). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Assom et al. (US 2015/0169758 A1, hereinafter Assom).   
Regarding dependent claim(s) 9, Jaech disclose the system as in claim 1. However, Jaech does not appear to specifically disclose further including a query generator to: determine a first path in the knowledge graph, the first path defined by a first series of connections including one or more of the connections; calculate a first importance of the first path by multiplying the importance values associated with the connections in the first series of connections; determine a second path in the knowledge graph, the second path defined by a second series of connections including one or more of the connections; calculate a second importance of the second path by multiplying the importance values associated with the connections in the second series of connections; rank the first path and second path based on the first importance and the second importance; and select one of the first path or the second path as a basis for the suggested query based on the ranking. 
In the same field of endeavor, Assom discloses further including a query generator to: determine a first path in the knowledge graph, the first path defined by a first series of connections including one or more of the connections; calculate a first importance of the first path by multiplying the importance values associated with the connections in the first series of connections (Assom discloses the topology of a graph-based database called Multi-partite Graph Database. a Multi-Partite Graph Database, said databases containing information on type of entities and their properties. Making a projection for each type of entity onto each of their type of properties to obtain a proximity matrix, or a weighted graph, for each pair type of entity type of property; obtaining a family of proximity matrices for each type of entity; querying the computed results in a format so that for each entity, portions of proximity matrices, or weighted graphs, of said family, are interactively accessed, represented or displayed. A query of at least two entities addresses the problem of finding paths linking the queried entities, in such a way to identify the minimum and other optimal sets of properties to characterize those entities, which is  the first path defined by a first series of connections including one or more of the connections. The columns are associated to the entities which belong to the shortest path connecting the first and last entities, queried within a tree (sub-graph) of a discovery session. Each parameter can have a value within the range 0 and 1. Projection: procedure by which one obtains a weighted graph from a bi-partite graph, the weight being a proximity value.  Weighted graph: a graph which has a proximity value associated to each link.  This method is equivalent to calculate the proximity between each pair of entities by considering these as sets of properties, (see Assom: Para. 0135-0154, 0157-0170, 0190, 0264-0275, 0282-0287, 0597, 0934-0947 and 0992). This reads on the claim concept of further including a query generator to: determine a first path in the knowledge graph, the first path defined by a first series of connections including one or more of the connections; calculate a first importance of the first path by multiplying the importance values associated with the connections in the first series of connections).
determine a second path in the knowledge graph, the second path defined by a second series of connections including one or more of the connections; calculate a second importance of the second path by multiplying the importance values associated with the connections in the second series of connections; rank the first path and second path based on the first importance and the second importance; and select one of the first path or the second path as a basis for the suggested query based on the ranking (Assom discloses the topology of a graph-based database called Multi-partite Graph Database. a Multi-Partite Graph Database, said databases containing information on type of entities and their properties (multiple path). Making a projection for each type of entity onto each of their type of properties to obtain a proximity matrix, or a weighted graph, for each pair type of entity type of property; obtaining a family of proximity matrices for each type of entity; querying the computed results in a format so that for each entity, portions of proximity matrices, or weighted graphs, of said family, are interactively accessed, represented or displayed. A query of at least two entities addresses the problem of finding paths linking the queried entities, in such a way to identify the minimum and other optimal sets of properties to characterize those entities, which is  the first path defined by a first series of connections including one or more of the connections. The value may change their relative rank respect to the current searched node, which topics corresponding to web pages are used in relevance ranking of those pages.  The shortest path problem is about finding a path between 2 vertices in a graph such that the total sum of the edges weights is minimum (select one of the first path or the second path as a basis for the suggested query based on the ranking).  The shortest paths from the source vertex to all other vertices in a weighted graph. It depends on the following concept: Shortest path contains at most n−1 edges, which is the nodes are values associated with the connections. All vertices have a distance of Infinity, but only the distance of the source vertex = 0, then update all the connected vertices with the new distances (source vertex distance + edge weights), then apply the same concept for the new vertices with new distances and so on, (see Assom: Para. 0135-0154, 0157-0170, 0190, 0264-0275, 0282-0287, 0291, 0378, 0429 0510, 0597, 0934-0947 and 0992). The meaning of contextualization of entities encompasses possible interpretations such as semantic relevance, recommendation, suggestion of relevant content, depending on the databases sourced to construct the multi-partite graph. This reads on the concept of determine a second path in the knowledge graph, the second path defined by a second series of connections including one or more of the connections; calculate a second importance of the second path by multiplying the importance values associated with the connections in the second series of connections; rank the first path and second path based on the first importance and the second importance; and select one of the first path or the second path as a basis for the suggested query based on the ranking).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated the different path, as disclosed by Assom, since both of these mechanisms are directed to tensors are a type of data structure used in linear algebra, and like vectors and matrices, you can calculate arithmetic operations with tensors. That tensors are a generalization of matrices and are represented using n-dimensional arrays. A tensor is a generalization of vectors and matrices and is easily understood as a multidimensional array. Like vectors and matrices, tensors can be represented in using the N-dimensional array (ndarray). The inputs, outputs, and transformations within neural networks are all represented using tensors, and as a result, neural network programming utilizes tensors heavily. The concept of a tensor is a mathematical generalization of other more specific concepts. The first group of three terms (number, array, 2d-array) are terms that are typically used in computer science, while the second group (scalar, vector, matrix) are terms that are typically used in mathematics. Unit of dimensionality described within tensor is called rank. It identifies the number of dimensions of the tensor. A rank of a tensor can be described as the order or n-dimensions of a tensor defined. The number of rows and columns together define the shape of Tensor. It is a term and set of techniques known in machine learning in the training and operation of deep learning models can be described in terms of tensors. A tensor is the primary data structure used by neural networks. The Set is initially empty and distances assigned to vertices are {0………..7} where indicates infinite. Now pick the vertex with minimum distance value. The vertex 0 is picked, include it in Set. So Set becomes {0}. After including 0 to Set, update distance values of its adjacent vertices. Adjacent vertices of 0 are 1 and 7. The distance values of 1 and n are updated as 4 and 8. Following subgraph shows vertices and their distance values, only the vertices with finite distance values are shown. Undirected: if for every pair of connected nodes, you can go from one node to the other in both directions. Directed: if for every pair of connected nodes, you can only go from one node to another in a specific direction. We use arrows instead of simple lines to represent directed edges. A weight graph is a graph whose edges have a "weight" or "cost". The weight of an edge can represent distance, time, or anything that models the "connection" between the pair of nodes it connects. Dijkstra's Algorithm basically starts at the node that you choose (the source node) and it analyzes the graph to find the shortest path between that node and all the other nodes in the graph. Incorporating the teachings of Assom into Jaech would produce relates to techniques to analyze and organize bodies of knowledge into information networks, disclosed by Assom, (see Abstract). 
Claims 10-12, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Sukumar et al. (US 2016/0224637 A1, hereinafter Sukumar).   
Regarding dependent claim(s) 10, Jaech disclose the system as in claim 1. However, Jaech does not appear to specifically disclose further including a query generator to: identify a first object of the objects as a beginning of a path within the knowledge graph; define hops in the path corresponding to the connections from the first object to a second one of the objects at an ending of the path, the connections associated with one or more intermediate ones of the objects between the first and second objects along the path; and generate the suggested query based on the path. 
In the same field of endeavor, Sukumar discloses further including a query generator to: identify a first object of the objects as a beginning of a path within the knowledge graph; define hops in the path corresponding to the connections from the first object to a second one of the objects at an ending of the path, the connections associated with one or more intermediate ones of the objects between the first and second objects along the path; and generate the suggested query based on the path (Sukumar discloses the Word Wide Web (WWW) is designed for human use. It interconnects documents, files, and sites that are often identified through databases that are searched by keywords (a query generator). The systems identify and create relationships dynamically as data sources are added by incrementally fusing structured, semi-structured, and un-structured data with legacy data sets without executing upfront modeling within graphs database. Predicate is given a weight that represents its utility, where higher weights identify more useful predicates. Each triple establishes a link between the entities recognized by the subject with the entity identified by the object via the predicate. Similarly, there is a discrete conditional probability distribution that gives the conditional probability the ith vertex in a path from "P n" given the previous i-1 term-types. These weighted values are stored in memory in a named graph for use when querying. The score of each path is defined to be the product of the weights of the predicates used in the path. The query used by the paths application to find a four hop path starting at "chloroquine" and ending at "malaria" is shown in FIG. 9a.  A graph in this disclosure is made up of vertices or nodes or points and edges or arcs (e.g., ordered pairs of vertices) or lines that connect them. Paths may use specific terms as intermediates. Each connection is well supported by sources, such that a search for any two connections, there exist multiple objects or articles linking them. The pluralities of conditional probabilities reveal and rank previously unknown associations between entities of user-interest in the knowledge graph, (see Sukumar: Para.0030-0034, 0040-0055, 0077-0079 and 0080-0085). This reads on the claim concept of further including a query generator to: identify a first object of the objects as a beginning of a path within the knowledge graph; define hops in the path corresponding to the connections from the first object to a second one of the objects at an ending of the path, the connections associated with one or more intermediate ones of the objects between the first and second objects along the path; and generate the suggested query based on the path). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated the intermediate ones of the objects between the first and second objects along the path, as disclosed by Sukumar, since both of these mechanisms are directed to a path in a graph is a finite or infinite sequence of edges which joins a sequence of vertices which, by most definitions, are all distinct (and since the vertices are distinct, so are the edges). A graph is connected if there are paths containing each pair of vertices. The distance between two vertices in a graph is the length of a shortest path between them, if one exists, and otherwise the distance is infinity. The diameter of a connected graph is the largest distance (defined above) between pairs of vertices of the graph. A path is a sequence of consecutive edges in a graph and the length of the path is the number of edges traversed. The rank of a matrix is defined as (a) the maximum number of linearly independent column vectors in the matrix or (b) the maximum number of linearly independent row vectors in the matrix. A vertex a represents an endpoint of an edge. An edge joins two vertices a, b and is represented by set of vertices it connects. The theory of graphs the rank of an undirected graph is defined as the number n − c, where c is the number of connected components of the graph. Equivalently, the rank of a graph is the rank of the oriented incidence matrix associated with the graph. Graphs are mathematical structures that represent pairwise relationships between objects. A graph is a flow structure that represents the relationship between various objects. A graph is cyclic if the graph comprises a path that starts from a vertex and ends at the same vertex. That path is called a cycle. The adjacency matrix can also be modified for the weighted graph in which instead of storing 0 or 1 in A i,j, the weight or cost of the edge will be stored. Tensors are a type of data structure used in linear algebra, and like vectors and matrices, you can calculate arithmetic operations with tensors. That tensors are a generalization of matrices and are represented using n-dimensional arrays. Graphs are structures that describe how data moves through a graph, or a series of processing nodes. Each node in the graph represents a mathematical operation, and each connection or edge between nodes is a multidimensional data array, or tensor. These dataflow in the graphs or computational graphs contain nodes where tensors are processed/calculated using the defined function which are operated in series as we move forward in graph. Incorporating the teachings of Sukumar into Jaech would produce a data infrastructure for graph-based computing that combines the natural language expressiveness of the Semantic Web and the mathematical rigor of graph theory to discover meaningful associations across multiple sources towards computer-assisted serendipitous insight discovery, as disclosed by Sukumar, (see Abstract). 
Regarding dependent claim(s) 11, the combination of Jaech and Sukumar discloses the system as in claim 10. However, Jaech does not appear to specifically disclose wherein the query generator is to identify subsequent ones of the one or more intermediate objects in the path based on the importance values corresponding to the connections associated with an immediately preceding object in the path.
In the same field of endeavor, Sukumar discloses wherein the query generator is to identify subsequent ones of the one or more intermediate objects in the path based on the importance values corresponding to the connections associated with an immediately preceding object in the path (Sukumar discloses subsequent type-triples (hops) are selected from the conditional probability distribution where the subjecttype is given to be the previous type-triple's object-type. The Word Wide Web (WWW) is designed for human use. It interconnects documents, files, and sites that are often identified through databases that are searched by keywords (a query generator). Each triple establishes a link between the entities recognized by the subject with the entity identified by the object via the predicate. Paths may use specific terms as intermediates. Each connection is well supported by sources, such that a search for any two connections, there exist multiple objects or articles linking them. An object is a region of storage that contains a value or group of values, (see Sukumar: Para. 0050-0059, 0066 and 0078-0085). This reads on the claim concept of wherein the query generator is to identify subsequent ones of the one or more intermediate objects in the path based on the importance values corresponding to the connections associated with an immediately preceding object in the path). 
Regarding dependent claim(s) 12, the combination of Jaech and Sukumar discloses the system as in claim 10. However, Jaech does not appear to specifically disclose wherein the query generator is to: compare the importance values corresponding to different ones of the connections associated with the first object; select a first connection of the different ones of the connections associated with the first object as a first hop in the path based on the comparison; and identify subsequent hops in the path based on subsequent comparisons of the importance values corresponding to different ones of the connections associated with ones of the objects at an end of preceding hops in the path.
In the same field of endeavor, Sukumar discloses wherein the query generator is to: compare the importance values corresponding to different ones of the connections associated with the first object; select a first connection of the different ones of the connections associated with the first object as a first hop in the path based on the comparison; and identify subsequent hops in the path based on subsequent comparisons of the importance values corresponding to different ones of the connections associated with ones of the objects at an end of preceding hops in the path (Sukumar discloses the explore triples application automatically identifies two terms as related when the terms are close to each other in the graph (i.e., semantically meaningful entity-relationship meta-paths exist between the terms). Specifically, the explore triples application returns a collection of"n" hop paths (i.e, sequence of connected triples) from the specified term. A score is calculated for each exploratory path by taking the reciprocal of the saliency score of each subject-predicate object triple represented in the path. These scores, are then processed to order the paths from highest to lowest score. The collection of applications under path reasoning application can find these common terms and hidden relationships. The path-reasoning application returns a collection of paths between a specified start and end term in the graph. The score of each path is defined to be the product of the weights of the predicates used in the path. The query to obtain 4 hop paths between "chloroquine" and "malaria" is shown in FIG. 11a. Path-ranking applications, and meta-pattern reasoning applications. The data subgraphs are then processed by one or more applications, which is more connections, (see Sukumar: Para. 0032, 0043-0052 and 0077-0085). This reads on the claim concept of wherein the query generator is to: compare the importance values corresponding to different ones of the connections associated with the first object; select a first connection of the different ones of the connections associated with the first object as a first hop in the path based on the comparison; and identify subsequent hops in the path based on subsequent comparisons of the importance values corresponding to different ones of the connections associated with ones of the objects at an end of preceding hops in the path). 
Regarding dependent claim(s) 15, the combination of Jaech and Sukumar discloses the system as in claim 10. Jaech further discloses wherein the query generator is to translate the objects and the connections along the path into a structured format corresponding to a syntax of a query language associated with the database, the suggested query provided to the user including the structured format (Jaech discloses these structured queries may be based on strings generated by a grammar model, such that they are rendered in a natural-language syntax with references to the relevant social-graph elements. A user has formed a connection, association, or relationship via the social-networking system (Paths). Connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. A social graph may include multiple nodes-which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)-and multiple edges connecting the nodes. Providing suggested structured queries in response to a user's text query, the social-networking system 160 may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements, (see Jaech: Para.0028, 0034, 0046, 0048-0050 and 0053). This reads on the claim concept of wherein the query generator is to translate the objects and the connections along the path into a structured format corresponding to a syntax of a query language associated with the database, the suggested query provided to the user including the structured format). 
Regarding claim 31, (drawn computer readable medium): claim 31 is computer readable medium claims respectively that correspond to apparatus of claim 10. Therefore, 31 is rejected for at least the same reasons as the apparatus of 10. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Sukumar et al. (US 2016/0224637 A1, hereinafter Sukumar) and in view of Szabo (US 2007/0156677 A1, hereinafter Szabo).    
Regarding dependent claim(s) 16, the combination of Jaech and Sukumar discloses the system as in claim 15. However, the combination of Jaech and Sukumar do not appear to specifically disclose further including a query summary generator to generate a summary of the suggested query to the user that is not based on the syntax of the query language, the summary identifying the first and second objects in the path and at least one of a first one of the hops or a first one of the intermediate objects, the user interface to provide the summary to the user. 
In the same field of endeavor, Szabo discloses further including a query summary generator to generate a summary of the suggested query to the user that is not based on the syntax of the query language, the summary identifying the first and second objects in the path and at least one of a first one of the hops or a first one of the intermediate objects, the user interface to provide the summary to the user (Szabo discloses the system includes means for storing a large domain of data contained in multiple source records, at least some of the source records comprising individual documents of multiple document types; means for searching substantially all of the domain with a single search query to identify documents responsive to the query; and means for categorizing documents responsive to the query based on document type, including means for generating a summary of the number of documents responsive to the query which fall within various predetermined categories of document types. The means for categorizing documents and generating the summary preferably includes a plurality of predetermined sets of categories of document types. XPath uses a compact, non-XML syntax to facilitate use of XPath within URis and XML attribute values. The user may choose from categories suggested by the server, those categories being driven by the portion of the taxonomy from which user selected a subdomain for the search, (see Szabo: Para. 0191, 0334-0352, 0364-0399 and 0429). The hop count refers to the number of intermediate through which data must pass between source and destination and relevant results are ranked among aggregate results in a linear fashion. This reads on the claim concept of further including a query summary generator to generate a summary of the suggested query to the user that is not based on the syntax of the query language, the summary identifying the first and second objects in the path and at least one of a first one of the hops or a first one of the intermediate objects, the user interface to provide the summary to the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model and intermediate ones of the objects between the first and second objects along the path of Jaech and Sukumar in order to have incorporated the query generate a summary, as disclosed by Szabo, since both of these mechanisms are directed to A summary query, as opposed to a simple query, is used to extract aggregate of data items for a group of records rather than a detailed set of records. This query type is of particular importance in accounting because the accounting reports are based on summarisation of transaction data. Summary queries (also called Group-By queries) are used to summarise the contents of a table. You mark a query as a Summary Query by selecting the Summary Query option. A hop occurs when a packet is passed from one network segment to the next. The hop count refers to the number of intermediate devices through which data must pass between source and destination. Equivalently, the rank of a graph is the rank of the oriented incidence matrix associated with the graph. Graphs are mathematical structures that represent pairwise relationships between objects. A graph is a flow structure that represents the relationship between various objects. A graph is cyclic if the graph comprises a path that starts from a vertex and ends at the same vertex. That path is called a cycle. The adjacency matrix can also be modified for the weighted graph in which instead of storing 0 or 1 in A i,j, the weight or cost of the edge will be stored. Tensors are a type of data structure used in linear algebra, and like vectors and matrices, you can calculate arithmetic operations with tensors. That tensors are a generalization of matrices and are represented using n-dimensional arrays. Graphs are structures that describe how data moves through a graph, or a series of processing nodes. Each node in the graph represents a mathematical operation, and each connection or edge between nodes is a multidimensional data array, or tensor. The user may then examine search results in multiple formats, allowing the user to view as much of the document as the user deems necessary. According to the present invention, the self-expressed limits of this patent may be relaxed, allowing use in conjunction with other techniques to achieve a useful result. The term syntax refers to strict structural patterns used when creating a query. As soon as you enter the search criteria using the correct syntax, the query should execute, and the requested records retrieved from the target database. Object of the invention is to provide a human computer interface system, comprising a client user interface system, a server system, capable of communicating with the client user interface system, and means for defining a hierarchal cluster map of data elements retrieved by the server system, and transmitting a cluster density of the cluster map to the client user interface system, wherein a hierarchy of the hierarchal cluster map is alterable. Incorporating the teachings of Szabo into Jaech and Sukumar would produce after retrieval of results, a scoring or ranking may  be applied according to user define criteria, which are, for example, commensurate with the relevance to the context, but may be, for example, by date, source, or other secondary criteria. A user profile is preferably stored in a computer accessible form, and may be used to provide a history of use, persistent customization, collaborative filtering and demographic information for the user, as disclosed by Szabo, (see Abstract). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Saxena et al. (US 2008/0114750 A1, hereinafter Saxena).
Regarding dependent claim(s) 18, Jaech disclose the system as in claim 1. However, Jaech does not appear to specifically disclose further including an object-level summary generator to generate an object-level graph summarization of the knowledge graph, the object-level graph summarization indicative of clusters of the objects for each type of the connections, the user to provide the object-level graph summarization to the user.
In the same field of endeavor, Saxena discloses further including an object-level summary generator to generate an object-level graph summarization of the knowledge graph, the object-level graph summarization indicative of clusters of the objects for each type of the connections, the user to provide the object-level graph summarization to the user (Saxena discloses the automated program can be utilized to generate an index of items and rapidly provide search results to users. The index may be searched using keywords provided in a user query. The systems and methods described herein can be utilized to facilitate item retrieval and/or ranking based upon similarity between items (object-level summary generator is to: generate a low-rank representation of the knowledge graph). A node of the graph, and distance between nodes corresponds to a similarity score for the pair of documents represented by the nodes. Objects: tables, queries, forms, and reports. Together, these objects allow you to enter, store, analyze, and compile your data however you want. An object/node is any defined object in a database that is used to store or reference data. A search of the document set based upon the received query and/or keywords is performed at 204. The search can utilize any methodology or algorithm to locate and identify relevant documents. A Markov Random Field is a type of Bayesian Network. Bayesian networks (both directed and undirected) constitute a large class of probabilistic graphical models, which is type of connection. It consists of an undirected graph in which the nodes represent random variables. Let be the set of random variables associated with the set of nodes S, which is objects each type of the connections. The distance between nodes or clusters would be indicative of similarity between clusters. Similarity between clusters can be measured by defining a super-document for each cluster containing the text of all documents within the cluster. A Graph is data structure consisting of nodes and edges. The nodes are sometimes also referred to as vertices and the edges are lines or arcs that connect any two nodes in the graph, which is different level within graph data structure. Levels of behavior may be viewed as low, moderate, or high base on the rank. The level of data is the average value of the measured out- come within a condition. It should be noted that one or more components may be combined into a single component providing aggregate functionality (summarization), (see Saxena: Para.0026, 0031-0037 0063-0070, 0072-0078, 0088 and FIG. 1-9). This reads on the claim concept of further including an object-level summary generator to generate an object-level graph summarization of the knowledge graph, the object-level graph summarization indicative of clusters of the objects for each type of the connections, the user to provide the object-level graph summarization to the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated ranking can be obtained using a keyword search, as disclosed by Saxena, since both of these mechanisms are directed to the concept of a tensor is a mathematical generalization of other more specific concepts. Tensors are a more generalized representation of vectors interacting in higher dimensions. They have two parameters called dimensions and rank. The dimension is three and rank is two. So the tensor needs dimension power rank elements to represent. A Tensor is a mathematical object similar to, but more general than, a vector and often represented by an array of components that describe functions relevant to coordinates of a space. Put simply, a Tensor is an array of numbers that transform according to certain rules under a change of coordinates. A Tensor can be defined as a single point, a collection of isolated points, or it may be defined as a continuum of points in which elements of the tensor are functions of position, and the Tensor forms what is known as a Tensor field. This means that rather than being represented by a single point, the tensor is defined at multiple points together in a space. Tensors come in varying forms and levels of complexity defined by their related order. For example, a Tensor of order zero, often represented as a single number, is called a scalar. In short, a scalar is the value of an object as a function of a position, because scalars continuously vary from point-to-point within the scalar field. A Tensor of order one is known as a vector, often defined in a three-dimensional space with three numbers/functions of position. A vector consists of magnitude (length) and direction, meaning that it cannot be represented by a single number like a scalar. A Tensor of order two is called a matrix. In mathematics, and more specifically in graph theory, a vertex (plural vertices) or node is the fundamental unit of which graphs are formed: a graph consists of a set of vertices and a set of edges (pairs of vertices). A node is a basic unit of a data structure, such as a linked list or tree data structure. Nodes contain data and also may link to other nodes. Links between nodes are often implemented by pointers. The level of a node n is the number of edges on the path from the root node to n. A path starting at the root and ending at the node with index k. A simple ranking algorithm would give a higher rank to a document that contained all of the keywords in the query and a lower rank to one that contained only some of the keywords. Incorporating the teachings of Saxena into Jaech would produce where each document is evaluated independently based upon a query. For example, the original ranking can be obtained using a keyword search. The original ranking can be enhanced based upon similarity of items. For example, items that are deemed to be similar should have similar rankings. The MRF model can be used in conjunction with original rankings to adjust rankings to reflect item relationships, as disclosed by Saxena, (see Abstract).
Regarding dependent claim(s) 19, the combination of Jaech and Saxena disclose the system as in claim 18. However, Jaech does not appear to specifically disclose wherein the object-level summary generator is to: generate a low-rank representation of the knowledge graph based on Laplacian embedding of each type of connection; and implement a cluster analysis on the low-rank representation to identify the clusters for the object-level graph summarization.
In the same field of endeavor, Saxena discloses wherein the object-level summary generator is to: generate a low-rank representation of the knowledge graph based on Laplacian embedding of each type of connection; and implement a cluster analysis on the low-rank representation to identify the clusters for the object-level graph summarization (Saxena discloses the automated program can be utilized to generate an index of items and rapidly provide search results to users. The index may be searched using keywords provided in a user query. The systems and methods described herein can be utilized to facilitate item retrieval and/or ranking based upon similarity between items (object-level summary generator is to: generate a low-rank representation of the knowledge graph). A node of the graph, and distance between nodes corresponds to a similarity score for the pair of documents represented by the nodes. Objects: tables, queries, forms, and reports. Together, these objects allow you to enter, store, analyze, and compile your data however you want. An object/node is any defined object in a database that is used to store or reference data. A search of the document set based upon the received query and/or keywords is performed at 204. The search can utilize any methodology or algorithm to locate and identify relevant documents. FIG. 7 includes a graph 700 of a Laplacian distribution for a one-dimensional variable or 1-norm penalty. A Markov Random Field is a type of Bayesian Network. Bayesian networks (both directed and undirected) constitute a large class of probabilistic graphical models, which is type of connection.  The distance between nodes or clusters would be indicative of similarity between clusters. Similarity between clusters can be measured by defining a super-document for each cluster containing the text of all documents within the cluster. A Graph is data structure consisting of nodes and edges. The nodes are sometimes also referred to as vertices and the edges are lines or arcs that connect any two nodes in the graph, which is different level within graph data structure. Levels of behavior may be viewed as low, moderate, or high base on the rank. The level of data is the average value of the measured out- come within a condition. The rank of a number is its size relative to other values in a list. It should be noted that one or more components may be combined into a single component providing aggregate functionality (summarization), (see Saxena: Para.0026, 0031-0037 0063-0070, 0072-0078, 0088 and FIG. 1-9). This reads on the claim concept of wherein the object-level summary generator is to: generate a low-rank representation of the knowledge graph based on Laplacian embedding of each type of connection; and implement a cluster analysis on the low-rank representation to identify the clusters for the object-level graph summarization).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jaech et al. (US 2018/0349477 A1, hereinafter Jaech) in view of Traub et al. (US 2012/0278321 A1, hereinafter Traub).
Regarding dependent claim(s) 20, Jaech disclose the system as in claim 1. However, Jaech does not appear to specifically disclose further including a connection-level summary generator to generate a connection-level graph summarization of the knowledge graph, the connection-level graph summarization indicative of at least one of similarities or dissimilarities between different types of the connections across the objects in the knowledge graph, the user to provide the connection-level graph summarization to the user.
In the same field of endeavor, Traub discloses further including a connection-level summary generator to generate a connection-level graph summarization of the knowledge graph, the connection-level graph summarization indicative of at least one of similarities or dissimilarities between different types of the connections across the objects in the knowledge graph, the user to provide the connection-level graph summarization to the user (Traub discloses information retrieval systems may use a variety of techniques to determine what information seems most relevant to a user's query. The nodes can be established at 3304. Each connection between a pair of nodes can identify when one or more members of the set of materials is described by or associated with the pair of nodes.  One example, defining the length of a connection based on a distance metric at can invoke other processes for calculating the distance metric.  The values in a facet may be organized hierarchically, with more general topics at the higher levels of the hierarchy, and more specific topics towards the leaves. Distinctiveness measure may be used to improve the summarization of a set of documents. This summarization is a view of the result set, namely, a dynamically constructed analysis of a set of records, (see Traub: Para. 0177-0214, 022, 0338-0348 and 0371-0385). This reads on the claim concept of further including a connection-level summary generator to generate a connection-level graph summarization of the knowledge graph, the connection-level graph summarization indicative of at least one of similarities or dissimilarities between different types of the connections across the objects in the knowledge graph, the user to provide the connection-level graph summarization to the user). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify tensor based deep relevance model of Jaech in order to have incorporated similarity functions and correlation measures, as disclosed by Traub, since both of these mechanisms are directed to tensors are a type of data structure used in linear algebra, and like vectors and matrices, you can calculate arithmetic operations with tensors. That tensors are a generalization of matrices and are represented using n-dimensional arrays. A tensor is a generalization of vectors and matrices and is easily understood as a multidimensional array. Like vectors and matrices, tensors can be represented in using the N-dimensional array (ndarray). The inputs, outputs, and transformations within neural networks are all represented using tensors, and as a result, neural network programming utilizes tensors heavily. The concept of a tensor is a mathematical generalization of other more specific concepts. The first group of three terms (number, array, 2d-array) are terms that are typically used in computer science, while the second group (scalar, vector, matrix) are terms that are typically used in mathematics. Unit of dimensionality described within tensor is called rank. It identifies the number of dimensions of the tensor. A rank of a tensor can be described as the order or n-dimensions of a tensor defined. The number of rows and columns together define the shape of Tensor. It is a term and set of techniques known in machine learning in the training and operation of deep learning models can be described in terms of tensors. A tensor is the primary data structure used by neural networks. The concept of a tensor is a mathematical generalization of other more specific concepts. Tensors are a more generalized representation of vectors interacting in higher dimensions. They have two parameters called dimensions and rank. Many data science techniques are based on measuring similarity and dissimilarirty between object. The similarity graph is then fed into a correlation clustering algorithm based on the work to partition the graph into clusters. Graphs arise very naturally in many situations - examples vary from the web graph of documents, to a social network graph of friends, to road-map graphs of cities. Over the last two decades, the field of graph mining has grown rapidly, not only because the number and the size of graphs has been growing exponentially (with billions of nodes and edges), but also because we want to extract much more complicated information from our graphs (not just evaluate static properties, but infer structure and make accurate predictions). Edit distance given a cost function on edit operations (e.g. addition/deletion of nodes and edges), determine the minimum cost transformation from one graph to another. Graph algorithms are used to compute metrics for graphs, nodes, or relationships. They can provide insights on relevant entities in the graph (centralities, ranking), or inherent structures like communities (community-detection, graph-partitioning, clustering). Many graph algorithms are iterative approaches that frequently traverse the graph for the computation using random walks, breadth-first or depth-first searches, or pattern matching. Our application is to analyse (inferred) networks with graph algorithms. If we were to use our graph as a recommendation engine, we might construct a different graph model. The PageRank algorithm measures the importance of each node within the graph, based on the number incoming relationships and the importance of the corresponding source nodes. The underlying assumption roughly speaking is that a page is only as important as the pages that link to it. Incorporating the teachings of Traub into Jaech would produce the system then determines automatically similarity of members of the attribute space. The system then generates a graphical model of the members of the attribute space, where the generating includes generating a display of the members of the attribute space, each of the members having a respective display distance from other respective members of the attribute space reflective of the determined similarity, disclosed by Traub, (see Abstract). 
Regarding dependent claim(s) 21, the combination of Jaech and Traub disclose the system as in claim 20. However, Jaech does not appear to specifically disclose wherein the connection-level summary generator is define connection-type-specific graphs corresponding to ones of the connection in the knowledge graph corresponding to particular types of the connections; determine distances between different pairs of the connection-type-specific graphs based on graph matching; identify features within a distance matrix using a sparse autoencoder, the distance matrix containing the distances between the different pairs of the connection-type-specific graphs; and implement a cluster analysis on the identified features to identify the at least one of the similarities or the dissimilarities between the different types of the connections.
In the same field of endeavor, Traub discloses wherein the connection-level summary generator is define connection-type-specific graphs corresponding to ones of the connection in the knowledge graph corresponding to particular types of the connections; determine distances between different pairs of the connection-type-specific graphs based on graph matching; identify features within a distance matrix using a sparse autoen coder, the distance matrix containing the distances between the different pairs of the connection-type-specific graphs; and implement a cluster analysis on the identified features to identify the at least one of the similarities or the dissimilarities between the different types of the connections (Traub discloses information retrieval systems may use a variety of techniques to determine what information seems most relevant to a user's query. The nodes can be established at 3304. Each connection between a pair of nodes can identify when one or more members of the set of materials is described by or associated with the pair of nodes.  One example, defining the length of a connection based on a distance metric at can invoke other processes for calculating the distance metric.  The values in a facet may be organized hierarchically, with more general topics at the higher levels of the hierarchy, and more specific topics towards the leaves. Distinctiveness measure may be used to improve the summarization of a set of documents. This summarization is a view of the result set, namely, a dynamically constructed analysis of a set of records. Similarity can be calculated based on a matrix comparison of similarities of nodes and respective subsets of associated materials. Further the analysis engine can generate a distance measure from a matrix of the comparisons between sets. The system may also cluster similar refinement candidates by computing the distinctiveness of refinement candidates relative to one another. The edges are rendered for any connections to a specific node, e.g., producer 3004. In other examples, edges can be rendered for sets of nodes. A set of documents that match a query (i.e., the query results) is used as a measure of query ambiguity,   (see Traub: Para. 0176-0218, 0293-0298 0338-0348, 0355, 0371-0385, 0415). This reads on the claim concept of wherein the connection-level summary generator is define connection-type-specific graphs corresponding to ones of the connection in the knowledge graph corresponding to particular types of the connections; determine distances between different pairs of the connection-type-specific graphs based on graph matching; identify features within a distance matrix using a sparse autoen coder, the distance matrix containing the distances between the different pairs of the connection-type-specific graphs; and implement a cluster analysis on the identified features to identify the at least one of the similarities or the dissimilarities between the different types of the connections). 
                                                         Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164